Warren E. Burger: We will hear arguments next in 76-260, Lefkowitz, Attorney General, against Cunningham. Mr. Galt.
Irving Galt: Mr. Chief Justice, and may it please the Court, this is an appeal by the Attorney General of New York. A Defendant below was also charged, of course, with the responsibility of defending the constitutionality of state statutes from a judgment of a three-judge court in the Southern District of New York. The judgment below declared Section 22 of the State’s election law unconstitutional and joined its enforcement against the Appellee as being violative of the Federal Constitution under the Fifth Amendment. In relevant part and in essence, the statute in dispute provides that the refusal of a political-party officer to waive immunity from criminal prosecution, when called before a grand jury to testify with respect to the conduct of his political office, thereupon affects a termination of tenure of the office and also invokes a disqualification, beginning then and there, from holding for a period of five years thereafter any party or public office; and parenthetically, I might note that the type of immunity which is mandated by the New York statutes, the New York Criminal Procedure Law, when a witness testifies under immunity before a grand jury, it's not simply use immunity, but full transactional immunity. Now, the salient facts of the case are few and, I think, undisputed.
Byron R. White: What these people will be requested to do is not just waive transactional immunity, but to waive use immunity or any kind of immunity.
Irving Galt: No. They're being asked to waive immunity of any kind; they would get transactional --
Byron R. White: That’s what I said.
Irving Galt: I'm sorry, I misunderstood you, Justice White; but they would get -- if they did receive immunity they would get full transactional immunity, not merely use immunity.
Byron R. White: I know; but the State didn’t say to him, "And by the way, we would be satisfied to leave you with use immunity."
Irving Galt: The Federal Constitution merely requires, of course --
Byron R. White: Well, I know; but the State didn’t say to them, the State said whatever, "We demand that you waive immunity broadly ... "
Irving Galt: That’s right.
Byron R. White: "We would not be satisfied to have you retain use immunity."
Irving Galt: Well, I don’t know whether it’s spelled out in so many words, Mr. Justice White; it was not here. But of course, that would be clear and, in fact, as I think I will have occasion to --
Byron R. White: The waiver demanded waive use immunity, as well as anything else.
Irving Galt: That’s right, waives all immunity; waives the immunity which he would have, which would be transactional immunity, if he got the immunity.
Byron R. White: Yes.
Irving Galt: Now, of course, it’s relevant to let the Court know that at the time this action was begun under 42 U.S.C. §1983, the Appellee held, and the action arose out of his holding of, four party offices defined and recognized as such under New York law. First of all, I was going to say he is; but very recently this changed. He was State Chairman of the State Democratic Party in New York and a member of its Executive Committee. He was and is also Chairman of the Bronx County Democratic Executive Committee and a member of that Committee, also. And it was only after the briefs were filed in this case, may I note, that Mr. Cunningham stepped down from one of these offices, that of State Chairman of the State Democratic Party. But important in this connection it would be to note that party officers, and even high party officers like Mr. Cunningham, are not elected either by the elector at large or the Democratic electorate, but by a relative handful -- in fact, the real handful -- of other party officers. Now, as State Chairman, and this is true of the State Committee itself, there are many formal functions which New York law attaches to those offices, connected, of course, principally with the electoral process. But informally and aside from that, I need hardly remind this Court of the great power, the great influence, the tremendous prestige, which the Chairman of a state political party has. And in this instance, the Democratic Party rules in the State of New York explicitly denominate the Chairman of the state party as the top leader of the Democratic Party in New York. And there are, I think at ages three to four of our briefs, we have outlined these functions; and the same with respect to his Chairmanship of the Bronx County Democratic Executive Committee, also a very powerful office and one which exerts considerable influence and one which will make its influence felt, I think, too, as a great county organization in the upcoming nominations for the mayoralty campaign, which will take place in 1977 in the City of New York. But in tandem, the holding of these two offices, these two party offices, represents a great deal of power on the part of the holder of the office, or of these offices, and I need hardly elaborate on that. I do wish to point out to the Court that in none of these party offices was Mr. Cunningham salaried or is he salaried. There is no monument of any kind, no consideration of any kind, which he received from any of his party offices. And --
Thurgood Marshall: If you prevailed, Mr. Galt, would a person in the position of Mr. Cunningham be barred from being a delegate to the national convention of his party in the five-year period?
Irving Galt: That’s not holding party office; at least I'm quite sure it is not. As a matter of fact, if Your Honor is touching upon -- and you may be at this point touching upon the freedom-of-association argument, in that respect there would be no play for the argument, because he would be free to do anything he wishes other than being barred in the office itself or from party office. He can counsel as much as he wants, advise, do anything he wishes with respect to his fellow Democrats. The statute doesn’t bar him from that, and I'm sure he could be elected a delegate. That’s not defined as a party office in New York.
Thurgood Marshall: No. I had no particular scope in mind. I just wanted to know how far was the reach of the statute, but you think it would not bar him from being a delegate.
Irving Galt: I'm quite sure it would not. I would almost be positive in that respect. Now, I do think it pertinent to mention before going on that at all times and all of these times, Mr. Cunningham was and is an attorney in active practice in the City of New York. Now, when in December 1975 a subpoena was first served upon Mr. Cunningham by the then Special Prosecutor in charge of investigating the criminal justice system in New York, that subpoena was resisted. An action was brought immediately in the state courts to quash the subpoena on various grounds, including the Fifth Amendment, First Amendment, Fifth Amendment and Fourteenth Amendment grounds urged here, went all the way through the state courts to the highest appellate level in the state, and Mr. Cunningham was unsuccessful. And so, as it happened, he finally appeared before the grand jury on April 12th of last year, at which time presented with a waiver of immunity to sign he refused to sign it and did not testify. And of course, the operation of that statute would be automatic, and he would have been barred immediately from his party offices and from holding the other offices I have mentioned for five years; but immediately brought this action in the Southern District of New York and on the very same afternoon, April 13th, before a single district judge, we argued the matter on the question of a TRO. A TRO was issued. There were greatly expedited proceedings before the three-judge court, and in a matter of almost days the case had been argued and the decision rendered below. And that decision, as I have indicated, was to strike down the statute, Section 22, as unconstitutional on Fifth Amendment grounds without the Court having reached, however, the First Amendment claim and, in so doing, the Court specifically said that Section 22 of the New York Election Law is similar in operation to the statute struck down in the aforementioned cases, being, of course -- and I'm intercalating this -- the Garrity againts New Jersey in 385 U.S. and continuing on through this Court’s 1973 decision in Lefkowitz againts Turley in 414 U.S. And going back to what they said, "The statute struck down in the aforementioned cases, in that it", meaning Section 22, "conditions tenure in office upon the forfeiture of the privilege against self-incrimination. As such, it would appear to fail to measure up to constitutionally accepted standards."
Thurgood Marshall: Is there anything in the record that shows what they were investigating?
Irving Galt: No, but it’s undisputed. I think there is in the ... I think it’s indicated in the Petition that was brought. We filed no papers, Mr. Justice Marshall; there wasn’t time. We merely submitted a brief and argued, but I don’t think it will be disputed that this was what the grand jury was investigating. That’s never been a bone of contention. The propriety of its investigation is not in question.
Thurgood Marshall: Shouldn’t it be? Suppose that I don’t like you and I just give you subpoena.
Irving Galt: Well, of course, Justice Marshal --
Thurgood Marshall: Well, how under the New York procedure in the New York courts could he try this on the merits?
Irving Galt: He brought a Motion to Quash that subpoena on the same grounds as here, and including many others, I know; but if that were the case, it would have been raised and disposed of there. But there is no such question here. We are raising, I think, a non-realistic issue in that regard, if I may say so, Justice Marshall, because that is not in dispute in this case. There is no question here --
Thurgood Marshall: What do you mean, it's not in dispute? If it's not in dispute, then there is no reason to bring him before the grand jury.
Irving Galt: No, no, it’s not in dispute that he was brought before this grand jury to inquire into the conduct of this party office. There's absolutely no dispute about that.
Thurgood Marshall: That’s all. That's all.
Irving Galt: Well, that would be the ballgame. That’s right. Now, the question presented is whether New York’s interest in maintaining the integrity of its political process and in preventing corruption, or even the appearance of corruption, in its political system entitles it, with respect particularly to the Appellee, a very prominent, non-salaried party official, to yield his party offices if he fails to waive immunity in connection with a grand-jury inquiry into the conduct of his party office. And that question, I submit, is a very vital one, not only to the State of New York and its citizens, but to this Court and be really to the nation at large, because we are in ...
Thurgood Marshall: There is also an (inaudible), isn't it?
Irving Galt: Very much so. One would not dispute that. But the very grave interests here at play, Mr. Justice Marshall, I think, cannot be overlooked, and in the course of argument, without any denigration of Mr. Cunningham’s rights, I will try to indicate, if possible, that the State of New York acted with perfect propriety here; and as we go on, I think, Your Honor -- and I hope I may have the benefit of your consideration in this regard -- we will show that the State of New York has a perfectly constitutional statute in Section 22, because as everyone knows, we have just been through an era, and we may not have emerged from it yet, in which the nation witnessed the spectacle -- and that’s not an exaggerated word, spectacle -- of very high party officers abandoning their office in the midst of scandal and corruption and scenes of scandal and corruption that I think have been on parallel. And not only that, on parallel, too, has been the growth of public cynicism, public distrust, of politicians in a political office in political parties. In fact, it’s an everyday thing, commonplace. You can speak to any man in the street, and he will tell you that all politicians are not to be trusted. Now, New York was quick to respond to that situation, just as did the Federal Government in 1974, when it enacted the Federal Campaign Contributions Act, which this Court upheld in very large part in Buckley against Valeo in 324 U.S. last year. So New York enacted a Campaign Finance Reform Law and Contributions Law with a new State Board of Election designed to see to it that the political process would be responsive to the needs and demands of the citizenry. It also enacted in 1974, the same year, a Public Information Law, and in 1976 it enacted an Open Meetings Law, which would extend to every public agency in the state, even down to and including the smallest buyer or special service district.
John Paul Stevens: Mr. Galt, was this Section 22 a part of that series of enactments?
Irving Galt: No, Section 72 was enacted, I think in 1953 or somewhere around that time. And I must say, Justice Stevens, that we must have regard to the fact that it was enacted by whom? The Legislature, which of course has representatives of political parties; its members are representatives of political parties, and the political parties knowingly enacted this statute. And while it predated these reform measurements, Section 22 has the same aim and endeavor, and that is to maintain the confidence of the people in the political process and in representative government. And I think that it’s fair to say that Section 22 is patently designed to avoid the spectacle of high officials and high party officers refusing to account for their activities in party office under oath, and doing that with impunity, because they feel that they need not waive immunity; and they can then, if they testify under immunity, no matter what they testify to, no matter how the acts may violate the criminal law and then, of course, they are forever immune from prosecution on the transaction unless testimony of an entirely different nature of a new situation should arise.
Thurgood Marshall: Couldn't they be subpoenaed before the Legislature to testify of all this corruption?
Irving Galt: Perhaps he could be subpoenaed --
Thurgood Marshall: (Inaudible) against the law.
Irving Galt: Yes, he could, I'm pretty sure, be subpoenaed before a Legislative inquiry; but Justice Marshall --
Thurgood Marshall: And if he failed to (inaudible), the charges are kept?
Irving Galt: Yes.
Thurgood Marshall: (Inaudible) the grand jury?
Irving Galt: Because the grand jury is authorized to inquire into criminal acts, number one; and the grand jury is the only body of citizens, of regular ordinary citizens, before whom the party officer can be brought. Legislative Committees are not ordinary citizens.
Thurgood Marshall: But you and I know the grand jury didn't subpoena this man.
Byron R. White: Pardon?
Thurgood Marshall: You and I know that, quote, “the grand gury”, end quote, didn’t subpoena him. The Special Prosecutor subpoenaed him. Am I right?
Irving Galt: Well, I think the Special Prosecutor did subpoena him; but there is no question before the grand jury.
Speaker: (Inaudible) a new place.
Irving Galt: That’s correct. There is another Special Prosecutor there now, and of a different political party, for that matter.
Speaker: Mr. Galt, let me just get myself straight. Now, you say he could have been called before a Legislative Committee; but could he have not taken the Fifth Amendment, had he done so?
Irving Galt: Oh, yes, because the statute --
Speaker: So they couldn’t have compelled him to testify, either.
Irving Galt: Well, they could have required him to waive immunity.
Speaker: Under the statute. I mean ... in other words, what’s the distinction between the grand jury and the Legislative Committee? I don’t understand that. They're both referred under statute.
Irving Galt: The Legislative Committee merely, if it wishes to -- and I don’t know of any legislative inquiry into this sort of situation, certainly not recently; there may have been, but I don’t know of any. But a Legislative Committee undertakes such studies, theoretically at least and validly at least, for the purpose of determining whether there needs to be amendment to legislation. If there is going to be anything of criminal consequence involved in the situation --
Speaker: No, I don’t understand that; but I don’t understand why it would make any difference whether this case had arisen before a Legislative Committee instead of the grand jury. We'd get precisely the same issue, wouldn’t it?
Irving Galt: It doesn’t make any difference except that --
Speaker: In Section 22 --
Irving Galt: Pardon.
Speaker: Section 22 explicitly applies to an inquiry by a Legislative Committee, it says so.
Irving Galt: That’s right. But the only difference it might make is one of degree, because I think withthe grand jury constituting a body of citizens and performing one of its traditional and most important historical functions, that of acting as surrogate for the people, the matter assumes a great deal more seriousness and is of greater consequence to the proper operation of the political system in New York. Now, we have spoken of use immunity before, and it’s Mr. Cunningham’s or one of Mr. Cunningham’s answers in this argument before the Court, that were he to be granted simply use immunity that he would be willing to do -- he would testify under use rather than transactional immunity; that’s how I understand his brief to argue. Aside from the fact that there is serious question as to whether use immunity could be had in a grand jury proceeding under New York law, I pass to the more important thing. If that was so, if he could have use immunity and not relinquish his party offices and testify under use immunity, and unless other evidence were to be forthcoming from other sources going beyond the scope of the use immunity, the public distrust would only be greatly enhanced, greatly exacerbated, because to them this would be --
Speaker: Use immunity would only be abused in a criminal prosecution ...
Irving Galt: That’s right.
Speaker: … not in any removal proceedings from the public office.
Irving Galt: No, no. I was saying that if he would give the use immunity, he would do that in exchange for not being removed from public office, he would testify under use immunity. He might ultimately be removed in public office if he were ever to be indicted and convicted of a crime, but if he --
Warren E. Burger: We will resume at that point, Mr. Galt. We will resume at that point in the morning.